COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        Rose Patricia Ann Shields, Oscar Urbina, and Arnold Shields,
                            Individually, d/b/a Galveston Service Company, d/b/a Blu
                            Shields Construction v. Commercial State Bank, Douglas
                            Faver, Suzanne Hubbard, Daniel Jurgena, Roxanne
                            Tomolialo, Joseph Cox, Thomas Walsh and Gina F.
                            Dominique

Appellate case number:      01-16-00643-CV

Trial court case number:    2015-06750

Trial court:                129th District Court of Harris County


        This Court’s March 7, 2017 Memorandum Order had dismissed Blu Shields
Construction, LLC, as an appellant in this appeal for want of prosecution because
appellants had failed to retain counsel for the corporation. On October 16, 2017,
appellants filed a motion for rehearing of this Memorandum Order because they have
recently retained counsel for appellants and filed an amended brief. Thus, appellants
request withdrawal of the Memorandum Order and reinstatement of Blu Shields
Construction, LLC, as an appellant. The Clerk of this Court requested a response on
October 20, 2017. See TEX. R. APP. P. 49.2. On October 27, 2017, appellees filed
responses, stating that they do not oppose reinstatement, and second extension requests to
file their briefs by November 27, 2017. The Clerk of this Court granted the extensions.


       Accordingly, the Court grants appellants’ motion for rehearing, withdraws our
March 7, 2017 Memorandum Order, and reinstates Blu Shields Construction, LLC, as an
appellant. See TEX. R. APP. P. 43.6, 44.3, 49.2. The Clerk of this Court is directed to
add Blu Shields Construction, LLC, as an appellant. Finally, appellees’ briefs, if any,
remain due by November 27, 2017. See id. 38.6(b), (d).
      It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting for the Court

Panel consists of: Justices Jennings, Higley, and Massengale.
Date: November 2, 2017